United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3597
                                   ___________

Gary Eugene Graham,                  *
                                     *
                 Appellant,          *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Nebraska.
Mark Webber, Attorney; Maria Moran, *
Prosecutor; Thomas M. Shanahan,      *       [UNPUBLISHED]
Judge,                               *
                                     *
                 Appellees.          *
                                ___________

                             Submitted: April 7, 2004

                                  Filed: April 13, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Federal prisoner Gary Eugene Graham appeals from the district court’s*
preservice dismissal without prejudice of Graham's civil complaint. Upon careful
review of the record, we conclude the district court properly dismissed the complaint.



      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
We thus affirm the district court, see 8th Cir. R. 47A(a), and we also deny Graham's
motions to appoint counsel and to submit exhibits.
                       ______________________________




                                        -2-